 



Exhibit 10.43.1
ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT
     This Assignment and Assumption of Lease Agreement (“Assignment of Lease”)
is made this 17th day of January, 2008, between VALUE CITY DEPARTMENT STORES
LLC, an Ohio limited liability company (“Assignor”) having its principal offices
located at 3241 Westerville Road, Columbus, Ohio 43224, and DSW SHOE WAREHOUSE,
INC., a Missouri corporation (“Assignee”) having its principal offices located
at 810 DSW Drive, Columbus, Ohio 43219.
RECITALS
     WHEREAS, Crossings at Hobart-I LLC, an Ohio limited liability company
(“Master Landlord”) is the fee owner of certain real property located in the
City of Merrillville, State of Indiana, legally described on Exhibit “A” hereto
(the “Shopping Center Parcel”);
     WHEREAS, Master Landlord is the landlord under that certain Lease (“Master
Lease”) dated as of May 18, 1994, between Master Landlord and Service
Merchandise Company, Inc. (“Service Merchandise”) for 50,000 square feet of
premises in the Shopping Center Parcel, which premises is a part of the Shopping
Center Parcel;
     WHEREAS, Service Merchandise filed a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code on March 27, 1999. Pursuant to that certain
order by the United States Bankruptcy Court for Tennessee, Service Merchandise
and Jubilee Limited Partnership, an Ohio limited partnership (“Landlord”)
entered into a certain Assignment and Assumption Agreement dated July 2, 2002
(the “Assignment”) in which Service Merchandise assigned to Landlord and
Landlord assumed from Service Merchandise all of Service Merchandise’s right,
title and interest as tenant under the Master Lease;
     WHEREAS, Landlord and Assignor’s predecessor-in-interest, Value City
Department Stores, Inc. (pursuant to the merger dated December 29, 2004) entered
into that certain Lease dated August 30, 2002 (the “Lease”) demising to VCDS the
premises. The Lease is attached hereto and made a part hereof as Exhibit “C”;
     WHEREAS, Assignor is the Tenant under a certain lease dated August 30, 2002
by and between Assignor and Jubilee Limited Partnership, an Ohio limited
liability partnership (“Landlord”) for a portion of the Service Merchandise
premises containing approximately 30,000 square feet of real property having
approximate dimensions of 120’ x 250’ (the “Premises”); and
     WHEREAS, Assignor licensed to Assignee’s predecessor-in-interest, Shonac
Corporation, an Ohio corporation (pursuant to that certain Assignment and
Assumption Agreement dated October 23, 2002) certain rights, title and interest
of Assignor under the lease with respect to the premises, as provided in the
License Agreement (“License”) dated August 30, 2002 (the “Effective Date”);
     WHEREAS, Assignor and Assignee desire to change the legal instrument
conveying Assignee’s rights from a License Agreement to an Assignment of Lease
Agreement as the parties desire that as of the Effective Date, Assignor assign
and Assignee assume all of Assignor’s right, title and interest under the Lease,
and that Assignee’s leasehold rights attach to and run with the land, including
the Premises, demised to Assignor under the Lease.
AGREEMENT

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the parties agree as follows:

  1.   Assignment and Assumption: Commencing retroactively as of the Effective
Date, Assignor hereby sells, assigns, and conveys to Assignee all of Assignor’s
rights, title, and interest under the Lease. Assignee hereby accepts
retroactively as of the Effective Date this assignment and agrees to perform all
obligations for which the Tenant is responsible under the Lease.     2.  
Representations and Warranties: Assignor warrants that the Lease is in full
force and effect, that neither Assignor nor Landlord is in breach thereof or in
default thereunder, that the Lease has not been modified or amended, except as
stated above, and that the Lease is valid and enforceable. Assignor further
warrants that except as provided in the License, it has not previously assigned
the Lease or sublet the Premises, that its interest in the Lease is
unencumbered, and that Assignor has full power and authority to assign its
interest under the Lease.     3.   Indemnity: Assignee hereby agrees to
indemnify and hold Assignor harmless from all liability, loss, damage, and
expense incurred by Assignor as a result of any defaults by Assignee as tenant
under the Lease which may have occurred or may occur at any time after the
Effective Date of this Agreement.     4.   Termination of License: The parties
hereby agree that License shall terminate and be of no force and effect as of
the Effective Date as the parties intend that that the terms of this Assignment
of Lease agreement shall govern and control the rights and obligations of
Assignor and Assignee hereunder commencing retroactively as of the Effective
Date.     5.   Counterparts: This Assignment of Lease may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
constitute one document.

Signatures and acknowledgements on following pages.

 



--------------------------------------------------------------------------------



 



Executed as of the day and year first above written.

          Signed and acknowledged
in the presence of: ASSIGNOR:

VALUE CITY DEPARTMENT STORES LLC,
an Ohio limited partnership
      BY:  /s/ James A. McGrady         NAME:  James A. McGrady        TITLE: 
Vice President        ASSIGNEE:

DSW SHOE WAREHOUSE, INC.,
a Missouri corporation
      BY:  /s/ William L. Jordan         NAME:  William L. Jordan        TITLE: 
Vice President and General Counsel     

LANDLORD CONSENT:
Landlord hereby acknowledges and consents to the terms of this Assignment of
Lease on the terms and conditions described herein and hereby agrees that as of
the Effective Date, Assignor is hereby released of all of its obligations as
tenant under the Lease and shall have no further liability or obligations
arising thereunder.

            LANDLORD:

JUBILIEE LIMITED PARTNERSHIP,
an Ohio limited partnership
      BY:  /s/ Benton E. Kraner         NAME:  Benton E. Kraner        TITLE: 
Senior Vice President     

 